           Case 1:18-cv-06070-JSR Document 18 Filed 11/20/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
OSEN LLC,                                                      :
                                                               :    Case No. 18-cv-6070-JSR
                                    Plaintiff,                 :
                                                               :
                  -against-                                    :
                                                               :
UNITED STATES DEPARTMENT OF STATE, :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------x

                                     NOTICE OF CROSS-MOTION

        PLEASE TAKE NOTICE that upon the accompanying Memorandum of Law in Support

of Plaintiff’s Cross-Motion for Summary Judgment and in Opposition to Defendant’s Motion for

Summary Judgment, the Declaration of Michael J. Radine and accompanying exhibits, and all

prior pleadings, Plaintiff, by and through its undersigned attorneys, will cross-move in this Court

before the Honorable Jed S. Rakoff for an Order pursuant to Rule 56(a) of the Federal Rules

of Civil Procedure granting Plaintiff’s cross-motion for summary judgment.

        PLEASE TAKE FURTHER NOTICE that, pursuant to the Court’s scheduling order dated

September 28, 2018, opposition papers, if any, must be served upon Plaintiff Osen LLC no later

than December 3, 2018. Oral argument is scheduled for December 17, 2018, at 4:00 pm.

Dated: November 20, 2018
       New York, New York

                                                 By: /s/ Michael J. Radine
                                                    Michael J. Radine
                                                    William A. Friedman
                                                    OSEN LLC
                                                    1441 Broadway, Suite 6022
                                                    New York, NY 10018
                                                    Tel.: 212.354.0111

                                                     Attorneys for Plaintiff
